DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-28 are cancelled. Claims 29-45 are new. Claims 29-45 have been examined and rejected.
					Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 29-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11075842. Although the claims at issue are not identical, they are not patentable distinct from each other because both invention claims the same system and method of systems and methods of analyzing data in an ad-hoc network for predictive decision-making. 
The instant Application
U.S. Patent No. 11075842
29)          A non-transitory machine readable medium storing sets of instructions for adjusting load balancing operations of a particular load balancer that executes on a particular computer to load balance data messages sent by at least one source compute node (SCN) executing on the particular computer to a group of destination compute nodes (DCNs), the sets of instructions for comprising instructions for: distributing, based on a first set of load balancing criteria, data message flows from the SCN to the DCNs in the DCN group; 
sending, to a set of controllers, traffic data related to data message load directed to different DCNs in the DCN group; receiving, from the set of controllers, a modified second set of load balancing criteria that the set of controllers computes based on message traffic data collected from a plurality of load balancers executing on a plurality of computers along with a plurality of SCNs; 










and adjusting, based on the modified second set of load balancing criteria, the distribution of the data message flows from the particular SCN among the DCNs of the DCN group. 
 

A non-transitory machine readable medium storing sets of instructions for adjusting load balancing operations of a particular load balancer that executes on a particular computer to load balance data messages sent by at least one source compute node (SCN) also executing on the particular computer to a group of destination compute nodes (DCNs), the sets of instructions for comprising instructions for: distributing, based on a first set of load balancing criteria, data message flows from the SCN to the DCNs in the DCN group;
sending, to a set of controllers, traffic data related to data message load directed to different DCNs in the DCN group; receiving, from the set of controllers, a modified second set of load balancing criteria that the set of controllers computes based on message traffic data collected by the set of controllers from a plurality of load balancers executing on a plurality of computers along with a plurality of SCNs, wherein the controller set computes the modified, second set of load balancing criteria by (1) collecting traffic data related to data message loads directed to different DCNs in the DCN group by the plurality of load balancers, (2) aggregating the collected message traffic data, and (3) computing the modified, second set of load balancing criteria from the aggregated collected message data, wherein the aggregated message traffic data expresses a load on each DCN; 
and adjusting, based on the modified second set of load balancing criteria, the distribution of the data message flows from the particular SCN among the DCNs of the DCN group.


Independent claim 38 of the instant application can be mapped as shown above to independent claim 12 of Patent No. 11075842. Dependent claims of the instant application can be mapped to other corresponding dependent claims of the patent 11075842, such as claims 30-33, 34-37 and 39-44 to claims 2-5, 8-11, and 13-18 of Patent No. 11075842.


 			Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 29-36 and 38-45 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Albert (U.S. PGPub 20050249199) in view of Sankar (U.S. PGPub 20160043901).
As per claims 29, 38 and 45,
Albert teaches a non-transitory machine readable medium storing sets of instructions for adjusting load balancing operations of a particular load balancer that executes on a particular computer to load balance data messages sent by at least one source compute node (SCN) executing on the particular computer to a group of destination compute nodes (DCNs), the sets of instructions for comprising instructions for (Albert See paragraphs 0061-0062): 
distributing, based on a first set of load balancing criteria, data message flows from the SCN to the DCNs in the DCN group; sending, to a set of controllers, traffic data related to data message load directed to different DCNs in the DCN group (Albert see paragraphs 0061-0063, service manager 241 and a second service manager 242 also communicate with the forwarding agents providing decision making capability that is required to provide a network service such as load balancing, service managers send specific instructions to each of the forwarding agents detailing how certain flows of packets are to be processed); 
Albert fails to exclusively teach,
receiving, from the set of controllers, a modified second set of load balancing criteria that the set of controllers computes based on message traffic data collected from a plurality of load balancers executing on a plurality of computers along with a plurality of SCNs; 
and adjusting, based on the modified second set of load balancing criteria, the distribution of the data message flows from the particular SCN among the DCNs of the DCN group.  
In a similar field of endeavor Sankar teaches 
receiving, from the set of controllers, a modified second set of load balancing criteria that the set of controllers computes based on message traffic data collected from a plurality of load balancers executing on a plurality of computers along with a plurality of SCNs (Sankar See paragraphs 0034-0036,  the cluster master 205 may send a service policy to the traffic classification engine 210 which also receive one or more incoming service requests 215, the data traffic may be distributed from the routers or switches to each of the traffic classification engines 210 evenly, a router performs a simple equal-cost multi-path (ECMP) routing to distribute the traffic equally to all the traffic classification engines 210 which distribute the one or more service requests among one or more service nodes 220 according to the service policy); 
and adjusting, based on the modified second set of load balancing criteria, the distribution of the data message flows from the particular SCN among the DCNs of the DCN group (Sankar see paragraphs 0035-0037a router performs a simple equal-cost multi-path (ECMP) routing to distribute the traffic equally to all the traffic classification engines 210 which distribute the one or more service requests among one or more service nodes 220 according to the service policy in an asymmetric fashion, when there is a change in the state of the service nodes, the cluster master 205 sends a new service policy, such as a new traffic map, to the traffic classification engine 210).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Albert with the teaching of Sankar as doing so would provide an efficient method for adjusting load balancing policies based on message traffic data from a plurality of load balancers without affecting existing data traffic and connections where the policies can control load balancing, availability, and functionality of the network to scale up or scale down services, therefore making the overall system more robust and efficient. (Sankar see paragraphs 0004-0006).

As per claims 30 and 39,
Albert in view of Sankar teaches the non-transitory machine readable medium of claim 29, wherein the sets of instructions further comprises sets of instructions for: identifying each data message sent by the SCN; determining whether the data message is addressed to the DCN group; and N103.01.C1-- 3 --directing the data message to one of the DCNs in the DCN group when the data message is addressed to the DCN group (Albert see paragraphs 0103-0105, a service manager sends a pair of wildcard affinities one for each direction of flow to and from a virtual machine to a multicast group that includes each available router in a network, where the wildcard affinities specify a protocol and also indicate an exact match on the IP Address and HTTP port number for the virtual machine and an IP address and mask combination that identifies the client population that is serviced by the service manager).  

As per claims 31 and 40,
Albert in view of Sankar teaches the non-transitory machine readable medium of claim 30, wherein the sets of instructions further comprises a set of instructions for incrementing traffic data relating to data message load directed to the DCNs in the DCN group (Albert see paragraph 0229 after a feedback message is received with new weights or weight increments, the service manager may age the weights over time, the service manager increase the weight for each server over time under the assumption that the server will be removing connections and increasing its ability to handle new ones).  
As per claims 32 and 41,
Albert in view of Sankar teaches the non-transitory machine readable medium of claim 30, wherein the set of instructions for directing the data message comprises a set of instructions for supplying the data message to a software forwarding element (SFE) that executes on the particular computer in order for the SFE to forward the data message to an addressed destination (Albert see paragraph 0068 a service manager provides load balancing through a set of forwarding agents (SFE), using fixed affinities to provide specific instructions to the forwarding agents detailing where packets for each load balanced flow are to be forwarded using wildcard affinities specifying subnet masks that determine sets of source and destination IP addresses that will be forwarded to a service manager).  

As per claims 33 and 42,
Albert in view of Sankar teaches the non-transitory machine readable medium of claim 30, wherein the set of instructions for distributing the data message flows comprises a set of instructions for distributing at least two different data messages that are part of two different data message flows to two different DCNs of the DCN group based on the first set of load balancing criteria (Albert see paragraph 0070, forwarding agents then forward new packets sent to those virtual IP addresses to the appropriate service manager which selects a server from the server cluster and then the service manager sends a fixed affinity to each forwarding agent that instructs the forwarding agent to forward packets for that specific flow to the selected server in the cluster).  

As per claims 34 and 43
Albert in view of Sankar teaches the non-transitory machine readable medium of claim 29 further comprising a set of instructions for receiving at the particular computer the first set of load balancing criteria as part of an initial configuration for the particular load balancer (Albert see paragraphs 0062-0063,   service managers send specific instructions to each of the forwarding agents detailing how certain flows of packets are to be processed, such packet processing may include simply routing the packet, gathering statistics about the packet).  

As per claim 35
Albert in view of Sankar teaches the non-transitory machine readable medium of claim 29, wherein each set of load balancing criteria comprises a numerical value for each DCN in the group that affects how the data messages are distributed to the DCN (Albert see paragraphs 0103-0105, wildcard affinities specify a protocol and also indicate an exact match on the IP Address and HTTP port number for the virtual machine and an IP address and mask combination that identifies the client population that is serviced by the service manager).

As per claims 36 and 44
Albert in view of Sankar teaches the non-transitory machine readable medium of claim 39, wherein the numerical values include one weight value for each DCN (Albert see paragraphs 0062-0063, 0103, 0105, 0107 and 0217, the feedback message includes a weight that expresses how much processing capacity or bandwidth the server has to handle connections for certain applications that correspond to certain virtual IP addresses, the weight of each server expresses its relative capacity to process packets, that is, its capacity compared to the capacity of all other servers that are available).

7.	Claim 37 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Albert (U.S. PGPub 20050249199) in view of Sankar (U.S. PGPub 20160043901) in view of Peles (U.S. PGPub 20090264567).
As per claim 37,
Albert in view of Sankar teaches the non-transitory machine readable medium of claim 35, yet fails to teach wherein the set of instructions for distributing the data messages comprises a set of instructions for performing based on the weight values, a weighted round robin selection of the DCNs for new data message flows.  
In a similar field of endeavor Peles teaches wherein the set of instructions for distributing the data messages comprises a set of instructions for performing based on the weight values, a weighted round robin selection of the DCNs for new data message flows (Peles see paragraphs 0008, 0028 - 0029, distributes AAA requests, as received from the AAA client 210, to the AAA servers 240 according to a predefined load balancing algorithm, load balancing algorithm, a round robin, a weighted round robin, weighted sessions, weighted requests ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Albert in view of Sankar with the teaching of Peles as doing so would provide an efficient method for load balancing based on weighted weight values related to different criteria using a weighted round robin selection to forward requests to multiple destination servers which are protected from overload, therefore making the overall system more robust and efficient (Peles see paragraph 0004-0006).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes: 
U.S. PGPub 2012/0144014 which teaches a method for providing ranked load balancing and routing based flow collection;
U.S. PGPub 20130136126 which describes datacenter load balcing method;
U.S. PGPub 2012/02466379 which describes a method for load balancing using distributed forwarding agents with application based feedback for virtual machines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Sanjoy Roy, whose telephone number is 571- 270-0675. The examiner can normally be reached on Mon-Fri, 8am.-5pm. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANJOY ROY/
Examiner, Art Unit 2443

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443